Exhibit Management's Discussion and Analysis of Financial Condition and Results of Opera­tions for the fiscal year ended December 31, 2008 MANAGEMENT'S DISCUSSION AND ANALYSIS This Management's Discussion and Analysis ("MD&A") has been prepared by management as ofApril 29, 2009 and reviewed and approved by the Board of Directors of Canadian Superior Energy Inc. ("Canadian Superior" or the "Company").This MD&A is a review of the operational results of the Company with disclosure of oil and gas activities in accordance with Canadian Securities Association National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities ("NI 51-101") and a review of financial results of the Company based on Canadian Generally Accepted Accounting Principles ("GAAP").The reporting currency is the Canadian dollar.This MD&A should be read in conjunction with the audited consolidated financial statements and accompanying notes for the years ended December 31, 2008 and 2007. Non-GAAP Measures – This MD&A contains the term cash flow from operations and operating netback, which are non-GAAP financial measures that do not have any standardized meaning prescribed by GAAP and are, therefore, unlikely to be comparable to similar measures presented by other issuers.Management believes cash flow from operations and operating netback are relevant indicators of the Company’s financial performance, ability to fund future capital expenditures and repay debt.Cash flow from operations and operating netback should not be considered an alternative to or more meaningful than cash flow from operating activities, as determined in accordance with GAAP, as an indicator of the Company's performance.In the Operating netback and cash flow from operations section of this MD&A, reconciliation has been prepared of cash flow from operations and operating netback to cash from operating activities, the most comparable measure calculated in accordance with GAAP. Boe Presentation – Production information is commonly reported in units of barrel of oil equivalent ("boe").For purposes of computing such units, natural gas is converted to equivalent barrels of oil using a conversion factor of six thousand cubic feet to one barrel of oil.This conversion ratio of 6:1 is based on an energy equivalent wellhead value for the individual products.Such disclosure of boes may be misleading, particularly if used in isolation.Readers should be aware that historical results are not necessarily indicative of future performance. Forward-Looking Statements – Certain information regarding the Company presented in this document, including management's assessment of the Company's future plans and operations, may constitute forward-looking statements under applicable securities law and necessarily involve risk associated with oil and gas exploration, production, marketing and transportation such as loss of market, volatility of commodity prices, currency fluctuations, imprecision of reserve estimates, environmental risk, competition from other producers and ability to access capital from internal and external resources, and as a consequence, actual results may differ materially from those anticipated in the forward-looking statements. Statements contained in this document relate to forward-looking information, including estimates, projections, interpretations, prognoses and other information that may relate to current, past or future production, development(s), testing, well test results, resource potential and/or reserves, project start-ups and future capital spending.Forward looking information contained in this document is as of the date of this document. The Company assumes no obligation to update and/or revise this forward-looking information “except as required by law”. Current, past and/or future actual results and/or reported results, estimates, projections, resource potential and/or reserves, interpretations, prognoses, and/or estimated results, well results, test results, reserves, production, resource and/or resource potential, development(s), project start-ups, and capital spending, plans and/or estimated results could differ materially due to changes in project schedules, operating performance, demand for oil and gas, commercial negotiations or other technical and economic factors or revisions.This document may contain the reference to the terms discovery, reserves and/or resources or resource potential discovered and/or undiscovered which are those quantities estimated to be contained in accumulations.There is no certainty that any portion of these accumulations or estimated accumulations in this document may not change materially; and that, if discovered, in any discovery, the accumulations or estimated accumulations may not be economically viable or technically feasible to produce. Statements contained in this document relating to estimates, results, events and expectations are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements involve known and unknown risks, uncertainties, scheduling, re-scheduling and other factors which may cause the actual results, performance, estimates, projections, resource potential and/or reserves, interpretations, prognoses, schedules or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such statements.Such factors include, among others, those described in the Company’s’ annual reports on Form 40-F or Form 20-F on file with the U.S. Securities and Exchange Commission. Business of Canadian Superior Canadian Superior Energy Inc. is engaged in the exploration for, and acquisition, development and production of petroleum and natural gas, and LNG projects, with operations in Western Canada, offshore Nova Scotia, Canada, offshore Trinidad and Tobago, the United States and North Africa. Canadian Superior Energy Inc. 2008 MD&A Page 1 Operating netback and cash flow from operations ($ thousands) ($ per boe) Three months ended December 31, 2008 2007 % change 2008 2007 % change Revenue Petroleum and natural gas sales 13,331 13,215 1 45.01 44.93 0 Realizedgain on financial instruments 40 n/a 0.14 n/a Transportation (158 ) (176 ) (10) (0.53 ) (0.60 ) (12 ) Royalties (3,271 ) (1,851 ) 77 (11.04 ) (6.29 ) 76 9,942 11,188 (11 ) 33.58 38.04 (12 ) Operating expenses 2,983 3,392 (12 ) 10.07 11.53 (13 ) Operating netback(1) 6,959 7,796 (11 ) 23.51 26.51 (11 ) General and administrative 3,943 4,346 (9 ) 13.31 14.78 (10 ) Asset retirement expenditures 169 361 (53 ) 0.57 1.23 (54 ) Forfeiture of Nova Scotia Term Deposits (416 ) (500 ) (17 ) (1.40 ) (1.70 ) (18 ) Interest and other income (248 ) (230 ) 8 (0.84 ) (0.78 ) 8 Foreign exchange gain (1,892 ) (234 ) 709 (6.39 ) (0.80 ) 699 Interest 515 965 (47 ) 1.74 3.28 (47 ) Bad debt expense 218 n/a 0.74 n/a Capital taxes 16 55 (71 ) 0.05 0.19 (74 ) Cash flow from operations(1) 4,654 3,033 53 15.73 10.31 53 Changes in non-cash working capital (1,969 ) 9,040 (122 ) (6.65 ) 30.74 (122 ) Cash used by operating activities 2,685 12,073 (78 ) 9.07 41.05 (78 ) (1) Non-GAAP measure ($ thousands) ($ per boe) Twelve months ended December 31, 2008 2007 % change 2008 2007 % change Revenue Petroleum and natural gas sales 75,730 48,492 56 60.12 46.72 29 Realized losses on financial instruments (496 ) n/a (0.39 ) n/a Transportation (771 ) (645 ) 20 (0.61 ) (0.62 ) (2 ) Royalties (14,404 ) (7,914 ) 82 (11.43 ) (7.63 ) 50 60,059 39,933 50 47.69 38.47 24 Operating expenses 14,197 9,883 44 11.27 9.52 18 Operating netback(1) 45,862 30,050 53 36.41 28.95 26 General and administrative 14,074 13,315 6 11.17 12.83 (13 ) Asset retirement expenditures 398 361 10 0.32 0.35 (9 ) Forfeiture of Nova Scotia Term Deposits (416 ) (500 ) (17 ) (0.33 ) (0.48 ) (31 ) Interest and other income (700 ) (925 ) (24 ) (0.56 ) (0.89 ) (37 ) Foreign exchange (gain) loss (3,877 ) 1,690 (329 ) (3.08 ) 1.63 (289 ) Interest 2,248 2,199 2 1.78 2.12 (16 ) Bad debt expense 218 n/a 0.17 n/a Capital taxes 16 55 (71 ) 0.01 0.05 (80 ) Cash flow from operations(1) 33,901 13,855 145 26.94 13.34 102 Changes in non-cash working capital (1,240 ) (4,993 ) 75 (0.98 ) (4.81 ) 80 Cash used by operating activities 32,661 8,862 269 25.96 8.53 204 (1) Non-GAAP measure For the three months ended December 31, 2008, cash flow from operations was $4.7 million compared to $3.0 million in 2007. For the twelve months ended December 31, 2008, cash flow from operations was $33.9 million compared to $13.9 million in 2007.
